Per Curiam.

The motion is granted upon terms, viz. that six weeks further notice be given by the defendants, of the time and place of sale, and that, in the mean time, a reference be had to compute the balance due, and that the master give notice to the solicitor for the plaintiff, of the time and place of such inquiry, and that on the payment or tender of the balance, so to be ascertained, together with the costs of proceeding under the power, and the costs of *116this suit, no sale be had; and, further, that no sale be had until the balance shall have been thus ascertained.
The injunction was allowed in May last, and within a few days of the expiration of the six months, and it. would produce unreasonable delay, to compel the defendants to renew an advertisement for six months. A short additional notice, under the direction of this court, will satisfy the ends of justice, and of the statute, as this court is now in possession of the cause, at the instance of the mortgagor. Six weeks further notice, in connection with the six months already given, will answer all the beneficial purposes of notice, as it respects the plaintiffs, who may want time to redeem, and as it respects the public,..who may want an opportunity to buy.
Order accordingly.